Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner's Amendment/Comment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	
Pursuant to MPEP 606.01, the title has been changed to read:
--   AN ELECTRONIC BUSINESS CARD PRIVACY PROTECTION SYSTEM PREVENTS DISPLAYING USER ACCOUNT INFORMATION		--

Allowable Subject Matter
The following is an Examiner's Statement of Reasons for Allowance:
Ramnani et al., Pub. No.  2014/0066044, teach a system for managing contact, profile information of a user’s contacts, electronic business cards, and personal contact information through a mobile devices. The system provides an electronic business cards bowl application for a business organization with a business profile provided on the information exchange server for collecting the profile information provided by customers using the mobile client via the information exchange server. The business organization then utilize the electronic business cards bowl application for ease of profile information transfer to customers. Various privacy controls can be applied to any profile field, such as email and phone number. Once the profile field is set to private, it cannot be viewed on 
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that displaying, by the first terminal, a first identifier based on the first electronic business card, wherein displaying the first identifiers includes not displaying a first user account, wherein the first user account is an account of the user corresponding to the first electronic business card, and wherein the first identifier is used to identify the first user account, wherein the first terminal cannot directly communicate, based on the first identifier, with a terminal of the user corresponding to the first user account, and wherein the first terminal obtains the first user account based on the first identifier to communicate with the terminal of the user corresponding to the first user account as set forth in claims 1-10.  Claims 1-10 are allowed because of the combination of the limitation listed above and other limitations in the claims. In addition, the cited prior art of record fails to teach or suggest individually or in combination that wherein the first electronic business card comprises a first identifier, wherein the first identifier is used to identify a first user account, wherein the first electronic business card is an electronic business card of a user corresponding to a client of a third terminal or a client of the second terminal, and wherein the first user account is an account .

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448